Citation Nr: 1719025	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  07-38 304	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, bipolar disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral flat feet.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The appellant served on active duty for training from May 28, 1979, to November
4, 1979, and from July 27, 1980, to August 10, 1980, with additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2007 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2013, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In October 2013, the Board remanded these matters for additional development. 


FINDING OF FACT

In February 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant and his authorized attorney that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his authorized attorney have withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for an acquired psychiatric disorder, to include depression, a bipolar disorder, and PTSD, is dismissed.

The appeal for entitlement to service connection for bilateral flat feet is dismissed.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

The appeal for entitlement to service connection for tinnitus is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


